Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 02/02/2022. Claims 1, 7, 9, 11, 13, 15 and 17-27 are currently pending. Claims 2-6, 8, 10, 12, 14 and 16 are canceled per applicant’s application.

Priority
Current application, US Application No. 16/596,599, filed 10/08/2019 claims foreign priority to 2018-190973, filed 10/09/2018.
Examiner acknowledges that the certified copy of foreign priority document, which is not written in English, has been received. There is no requirement to submit certified English translation copy at this stage according to 37 CFR 1.55(g)(3). However, should the need of certified English translated copy arise according to the cases mentioned in 37 CFR 1.55(g)(3), submission may be requested in the future.
	
Response to Amendment/Remarks/Arguments
Applicant's amendment is sufficient to overcome previous objections to the specification and claims and also sufficient to avoid interpretations under 35 USC 112(f). 

Claim Interpretation – 35 USC § 101
side note: based on original claims)  “manages (or managing) information based on an output of the sensor” and “continues management of the information based on the output of the sensor by performing correction on the basis of the information” using generic elements “a sensor”, “a first processor” and “a second processor”. Although the claimed invention could have been treated as a nonstatutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, the additional limitation/step “one processor of the first processor and the second processor outputs the information based on the output of the sensor managed by the one processor to the other processor according to switching of an operating state of the first processor, and the other processor continues management of the information based on the output of the sensor by performing correction on the basis of the information based on the output of the sensor output from the one processor and the information based on the output of the sensor which is output from the sensor after the one processor outputs the information based on the output of the sensor” is interpreted as one processor controls the other processor and changes the operating state of other processor through sharing information. Controlling a processor by other processor, or vice versa, through information sharing is considered as a particular arrangement of controlling two processors from each other, indicating integrating into a practical application. (Step 2A prong 2 test). Therefore, claims 1, 7, 9, 11, 13, 15 and 17-27 are patent eligible.

Allowable Subject Matter
	Claims 1, 7, 9, 11, 13, 15 and 17-27 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
As per claims 1, the closest prior art of record, Heo (US 20140094198 A1), hereinafter ‘Heo’, Mizuno (US 20160063664 A1), hereinafter ‘Mizuno’ and Tanaka (US 20120308228 A1), hereinafter ‘Tanaka’, either singularly or in combination, fail to anticipate or render obvious limitations
	“a first processor;
	and a second processor;
	wherein:
	the second processor executes a process to function as a measurement unit that measures cumulative information based on an output of the sensor and outputs a measurement value of the cumulative information;
	the first processor acquires the measurement value of the cumulative information output by the measurement unit, and manages first information related to the cumulative information, the first information including the measurement value of the cumulative information output by the measurement unit, a first correction value for updating a first cumulative value of the cumulative information, and the first cumulative value of the cumulative information, wherein the first cumulative value is calculated based on the measurement value and the first correction value;
	 the second processor acquires the measurement value of the cumulative information, and manages second information related to the cumulative information, the second information including the measurement value of the cumulative information, and a second cumulative value of the cumulative information, wherein the second 
	and in a case in which the operating state of the first processor transitions from the stopped state to an activation state, the second processor outputs the second cumulative value to the first processor, and the first processor sets a value of the first correction value to the second cumulative value outputted by the second processor and updates the first cumulative value based on the first correction value and a newly acquired measurement value output by the measurement unit after the second processor outputs the second cumulative value” in combination with other limitations.

Heo discloses
	An electronic device comprising: (apparatus … monitor and process … communication data … continuously regardless of the operation state, e.g., active mode and sleep mode [0010], data processing device [0012])
	a sensor; (communication unit [0012])
	a first processor that manages information based on an output of the sensor; (a first processor … process the … communication data received from the … communication unit [0012])

	wherein one processor of the first processor and the second processor outputs the information based on the output of the sensor managed by the one processor to the other processor according to switching of an operating state of the first processor, (sending, at the first processor, an operation state information to a second processor … in response to an event of operation state transition [0014], first processing means ‘e.g. a first processor’ … in a first mode ‘e.g. a sleep mode’ and a second mode ‘e.g. an active mode’; and second processing means ‘e.g. a second processor’, equivalent to one processor and other processor [0015])
	the other processor continues management of the information based on the output of the sensor by performing correction on the basis of the information based on the output of the sensor output from the one processor and the information based on the output of the sensor which is output from the sensor after the one processor outputs the information based on the output of the sensor. (second processing means ‘e.g. a second processor’, equivalent to the other processor, configured to process … communication data ‘e.g. low energy communication data’ received from one of the communication unit, equivalent to the sensor, and the first processing means, equivalent to the one processor [0015])

However, Heo is silent regarding the above allowed limitations, which includes the first correction value that can be updated from the second cumulative value obtained from the second processor which functions as a measurement unit, when the operating state of the first processor transitions from the stopped state to an activation state in particular.

Both Mizuno and Tanaka are also silent regarding the above allowable limitations.

Newly found reference, Tania (JP 2018180683 A), discloses 
	a portable terminal 1 comprises: an acceleration sensor 30 which outputs an acceleration value; 
	a sub-processor 60 which generates walking information about user's walking on the basis of the acceleration value; 
	a fist counting unit 110 which counts a first number of steps ST1 which indicates the number of steps on the basis of the walking information; 
	a second counting unit 120 which counts a second number of steps ST2 which indicates the number of steps on the basis of the acceleration value; 
	a generation unit 130 which generates a first relational expression F1 showing a relation between the first number of steps ST1 and the second number of steps ST2 on the basis of both of them; and 
	a correction unit 140 which corrects the first number of steps ST1 on the basis of the first number of steps ST1 and the first relational expression F1 to output the cumulative number of steps ST10.
However, Tania is silent regarding the above allowable limitations.



As per claims 17 and 18, , the closest prior art of record, Heo, and Tanaka, either singularly or in combination, fail to anticipate or render obvious limitations of the claims with the same reason explained above in claim 1.

As per claims 7, 9, 11, 13, 15 and 19-27, claims are also allowed because base claims 1, 17 and 18 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/
Primary Examiner, Art Unit 2865